 RICHLAND, INC.Richland,Inc. and National Association of BroadcastEmployees and Technicians,AFL-CIO. Cases8-CA-5006 and 8-CA-5072December15, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn January 24, 1969, Trial Examiner Maurice S.Bush issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices andrecommending that it cease and desist therefrom,and take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision and the entire record in thiscase, including theRespondent'sexceptions andbrief, and hereby adopts the findings,' conclusions,"and recommendations of the Trial Examiner, withthe modifications noted herein.We agree with the Trial Examiner's conclusion,for the reasons stated by him, that the RespondentviolatedSection 8(a)(5) and (1) of the Act byrefusing to bargain with the Union over the decisionto install automated equipment and the effects ofthat decision.We also agree,for the reasons statedby the Trial Examiner that the decision wasdiscriminatorilymotivated in violation of Section8(a)(3) and (1).'The Respondent's exceptions to the Trial Examiner'sDecision are inlarge part directed the credibility resolutions of the Trial Examiner.Wewill not overrule the Trial Examiner's resolutions as to credibility unless aclear preponderance of all relevant evidence convinces us that they areincorrect.Such a conclusion is not warranted here.StandardDry WallProducts,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3).'We do not adopt the Trial Examiner's reasoning that alleged changes inworking conditions in violation of Section 8(aX3) of the Actshould beconsidered collectively.After considering the changes individually, we donot adopt his conclusions that the removal of venetian blinds from thetransmitter and the failure to provide nonsupervisory employees with keysto the studio violate that section.The removal of venetian blinds wasinstituted during the strike for cause and not for discriminatory reasons. Itbecame unnecessary for employees to have keys to the studio when thestation began 24-hour operations after the strike.The Remedy91Under Section 10(c) of the Act, the Board ischarged with fashioning a remedy designed to besteffectuatetheunderlyingstatutorypolicy.Ordinarily, the remedy for an 8(a)(3) violation is torequire the Employer to cease all discriminatorypracticesand to make whole the aggrievedemployees. One practice found to be discriminatoryin the present case was the Respondent's installationof automated equipment to replace engineers whowere union adherents. The usual order in such asituation would also require that the Employer ceaseutilizing the automated equipment and rehire all thediscriminatorily discharged engineers. However, webelieve some variation from our usual order isappropriate in the circumstances of this case.3 TheRespondent's decision to automate seems to haveresulted in a considerable cost-saving to it. Despitethe discriminatory motivation for the Respondent'sinstallation of automated equipment, we shall notorder its use abandoned. For reasons hereinafter setforth,weshalllimitourremedytothediscriminatoryconsequencesof the installation,which can be remedied by an especially tailoredreinstatement order accompanied by a provision forbackpay.Unlike the Trial Examiner, we shall not order thereinstatementof all three engineers.While thewrongdoer should bear the consequences of hisunlawful conduct, the remedy must be adapted tothe situation that calls for redress.4 To require theEmployer to reinstate all three engineers wouldseemtomandatefeatherbedding,sincetheinstallationof automated equipment has renderedunnecessarythe employment of more than one. Thereinstatement of one engineer is thus appropriate.'In the event that the Respondent requires theservices of additional engineers at a future date, weshallalso require that the additional names beplaced on a preferential hiring list, according toseniority.We shall accompany the limited reinstatementorder with a backpay requirement, designed to makewhole the employees for losses suffered as a resultof their loss of employment. Backpay shall beprovided from the date of discharge until such timeas the discriminatees shall have obtained either anofferof reinstatement or substantially equivalentemployment.Thisrequirement is intended tocompensate the employees for their discriminatorydischarge without placing an undue burden on the'See, e.g.,SavoyLaundry. Inc.,148NLRB 38, enfd. 368 F.2d 1000(C.A. 2).'Fibreboard PaperProducts Corp,138 NLRB 550, 555, enfd. 322 F.2d411 (C.A.D.C.), affd. 379 U.S. 213.'Burling,the one remaining engineer at the time of the hearing,had lessseniority than any of the discharged employees. Unlike the discriminatees,allof whom were licensed before the commencement of the unfair laborpractice strike which preceded the discharges,he did notobtain his FCClicense untilMarch 1968 He served as a replacementfor theunfair laborpractice strikers during the strike.180 NLRB No. 2 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent by depriving it of the use of its newequipment.In addition to being discriminatorily motivated,Respondent'sunilateral installationof automatedequipmentconstitutedanattempttoavoidbargainingwith the Union, in violation of Section8(a)(5)oftheAct.A backpay order is anappropriateremedyforsuchaviolation.Technological advances can be both progressive anddestructive in their consequences.While automationleads to increased efficiency and productivity, it mayalso lead to unemployment. By its unilateral action,theEmployer deprived the Union of its right tonegotiate on behalf of the men who were to bere[ laced bymachines.In view of the Employer'scapital investment, we shall not order restoration ofthestatusquo ante.However, we shall enjoin theRespondent from taking similar unilateral actionwithout first consulting the Union, and, in addition,require that it bargain with the Union over theeffects of its decision to automate in this case.In light of the fact that the backpay requirementisintended to remedy violations of both Section8(a)(3) and (5), we have omitted theusual clausesconditioning the termination of liability for backpayon the occurrence of good-faith bargaining.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that the Respondent,Richland, Inc.,Mansfield, Ohio, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in any labororganization of its employees, by discrimination inregard to their hire, tenure, or any other terms andconditions of employment.(b)Refusing to properly reinstate its employeeswho engaged in the unfair labor practice strikewhich began on October 6, 1967, and ended onMarch 15, 1968.(c)Applyingsolelyorprimarilytosuchemployees discriminatory restrictions or changes inworking conditions which would not have beenapplied but for the strike.(d)Making changes in existing rates of pay,wages, or other terms and conditions of employmentof the employees in the appropriate bargaining unit,described below, so as to alter the existing rates ofpay,wages,orother terms and conditions ofemployment without first giving prior notice to andbargainingwith the Union over any proposedchanges,and the effects of these changes onemployees. The appropriate bargaining unit is: allannouncers and engineers, excluding office clericalemployees, guards, and supervisors, as defined in theAct and all other employees.(e)Threatening employeeswithdischargeorlayoff because of their sympathies with or activitieson behalf of the Union.(f)Inanyothermanner interferingwith,restraining,or coercing its employees in the exerciseof the right to self-organization,to form labororganizations,to join or assist the above-namedUnion,or any other labor organization,to bargaincollectively through representatives of their ownchoosing,to engage in concerted activities for thepurpose of collective bargaining or other mutual aidor protection,or to refrain from any and all suchactivities,except to the extent that such right maybe affected by the proviso to Section 8(a)(3) of theAct.2.Take the following affirmative action which is,necessary to effectuate the purposesof the Act:(a)Upon request,bargain collectively with theNational Association of Broadcast Employees andTechnicians,AFL-CIO,astheexclusiverepresentative of the employees in the aforestatedappropriate unit with respect to rates of pay, wages,hoursof employment,and other conditions ofemployment,including retroactive bargaining withrespect to the effect Respondent's introduction of,remote control and audio equipment at its facilitiesshall have,ifany,on the work of the bargainingunit,except that the bargaining with respect to thelatter shall not relieve the Respondent of the orderhereinrequiringittoreinstatetheseniorengineer-employee,as set forth more fully in the"The Remedy"section of our Decision;and, if anyunderstandingisreached,embodysuchunderstanding in a signed agreement.(b) Restore to all reinstated unfair labor practicestrikers the same working conditions they had priorto going on strike, including among others daytimeworking hours and weekend days off,except as suchprestrikeworkingconditionsarealteredbyagreement between the Respondent and the Unionatcollective-bargainingsessions,and except asindicated in our Decision.(c)Offeroneofthethreedischargedemployee-engineers(the senior first; if he declines,then each of the others,indescending order ofseniority)immediate and full reinstatement to hisformer or substantially equivalent position,withoutprejudice to his seniority or other rights andprivileges.Placeanyremainingdischargedengineer-employeeswho have not been offeredreinstatement on a preferential hiring list, accordingto seniority.(d)Make Lester W. Campbell,Joseph R. Nixon,and Clayton L. Hallmark,whole for any loss ofearnings,as set forth in the"The Remedy" sectionof this Decision.(e)Notifytheabove-named employees, ifpresently serving in the Armed Forces of the UnitedStates,of their reinstatement rights in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces. RICHLAND, INC.(f)Preserve and make available to the Board oritsagents all payroll and other records, as set forthinthe"TheRemedy" section of the TrialExaminer's Decision.(g)Postatitsbroadcastingstationandtransmitter site atMansfield,Ohio, copies of theattached notice marked "Appendix."6 Copies of saidnotice on forms provided by the Regional DirectorforRegion 8, shall, after being duly signed by theRespondent's representative,bepostedby theRespondent immediately upon receipt thereof, andbemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(h)Notify the Regional Director for Region 8, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.*in the eventthat this Orderis enforced by a judgmentof the UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board" shall read "Posted pursuant to aJudgmentof the United States Court of Appealsenforcingan Order of theNational LaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPosted by order of the National Labor Relations Boardan agency of the United States GovernmentWE WILL NOT discourage membership in theNationalAssociationofBroadcastEmployees andTechnicians, AFL-CIO, or any other labor organizationof our employees, by discrimination in regard to theirhire,tenure,or any other terms and conditions ofemployment, except as authorized by the proviso toSection 8(a)(3) of the Act.WE WILL NOT refuse to properly reinstate outemployees who engaged in the unfair labor practicestrikewhich began on October 6, 1967, and ended onMarch 15, 1968WE WILL NOT apply solely or primarily to suchemployees discriminatory restrictions or changes inworking conditions which would not have been appliedbut for the strike.WE WILL NOT make changes in existing rates of pay,wages, or other terms and conditions of employment oftheemployees in the appropriate bargaining unit,described below, so as to alter the existing rates of pay,wages, or other terms and conditions of employment,without first giving prior notice to and bargaining withtheUnion over any proposed changes, and the effectsofsuchchangesonemployeesThe appropriatebargaining unit isAllannouncersandengineers,excludingofficeclericalemployees,guards,and supervisors,asdefined in the Act, and all other employees.WE WILL NOT threaten employees with discharge,layoff, or termination because of their sympathies withor activities on behalf of the Union.WE' WILL NOT in any other manner interfere with,93restrain, or coerce our employees in the exercise of theright to self-organization to form labor organizations,to join or assist the above-named Union, or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or torefrain from any and all such activities, except to theextent that such right may be affected by the proviso toSection 8(a)(3) of the ActWE WILL, upon request, bargain collectively with theNationalAssociationofBroadcastEmployees andTechnicians, AFL-CIO, as the exclusive representativeof the employees in the aforestated appropriate unitwithrespecttoratesofpay,wages,hoursofemployment, and other conditions of employment,including retroactive bargaining with respect to theeffect that the introduction of remote control and audioequipment at our facilities shall have, if any, on thework of the bargaining unit, except that the bargainingwith respect to the latter shall not relieve us of theobligationtoreinstateoneofthedischargedengineer-employees,and if any understanding isreached,embody such understanding in a signedagreement.WE WILL restore to the reinstated unfair laborpractice strikers the same working conditions they hadprior to going on strike, including among others,daytime working hours and weekend days off, except assuchprestrikeworking conditions are altered byagreementwith the Union at collective-bargainingsessions, and with the limited exceptions indicated inthe Dec!sion of the National Labor Relations BoardWE WILL offer to one of the dischargedemployee-engineers, the senior first, if he declines, theneach of the others, in descending order of seniority,immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice tohis seniority or other rights and privilegesWEWILLplacetheremainingdischargedemployee-engineers,who have not been offeredreinstatement, on a preferential hiring list, according toseniorityWE WILL make Lester W. Campbell, Joseph R.Nixon, and Clayton L. Hallmark, whole for any loss ofearnings, as set forth in the Decision of the NationalLabor Relations BoardWE WILL notify the above employees, if presentlyserving in the Armed Forces of the United States, oftheirreinstatement rights, in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.DatedByRICHLAND, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,1695FederalOfficeBuilding, 1240 East 9th Street,Cleveland, Ohio 44199, Telephone 216-522-3715. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONMAURICE S. BUSH, Trial Examiner: In a prior unfairlabor practice proceeding, the Board by an Order' datedMay 31, 1968, found Richland, Inc., the Respondentherein, in violation of Section 8(a)(1), (3), and (5) of theNational Labor Relations Act. The Order directed theRespondent to bargain collectively in good faith with theNationalAssociationofBroadcastEmployeesandTechnicians, AFL-CIO, the Union herein, upon its requestas the representative of the bargaining unit therein andherein involved. In the findings accompanying its Order,theBoard found that the strike of Respondent'semployees which commenced on October 6, 1967, was anunfair labor practice strike.TheOrder accordinglydirected the Respondent to reinstate all striking employeeswho applied for reinstatement. The Order also directedtheRespondent to cease and desist from the numerousunfair labor practices, including Respondent's failure tobargain in good faith with the Union. The Order furtherrequired the Respondent "to cease and desist from in anyothermanner interfering with, restraining, or coercingemployees in the exercise of their rights under Section 7of the Act."The present consolidated proceeding involves charges offurther violation of Section 8(a)(1), (3), and (5) of the ActbyRespondent. In addition the complaint in Case8-CA-5006 herein also alleges Section 8(a)(4) reprisalsagainstcertainemployeesfortestifyingagainstRespondent in the aforementioned prior proceeding.The most serious charge against the Respondent in theinstant consolidated proceeding is the allegation of 8(a)(5)violationby reason of Respondent's failure to bargainwith the Union with respect to the installation of certainlabor saving equipment which caused the discharge of anumber of employees and otherwise adversely affectedformer striking employees who remain in Respondent'semployment.Respondent admits that it installed theequipment in question and thereby caused the terminationof some bargaining unit work and admits that suchinstallation took place without any bargaining thereonwith the Union, but alleges by way of an affirmativedefense that the installation was "not a bargaining issueby reason of the fact the Complainant Union eliminatedtheinstallationofremotecontrolandautomaticequipment as a bargaining issue and waived said rights tobargain in regard to this issue."The remaining portions of the two complaints, chargingviolations of Section 8(a)(1), (3), and (4), allege numerouspetty reprisals and harassments against reinstated formerstriking employees because of their union interest andactivities.Respondent's answers to the complaints deny anyunfair labor practices.A more detailed statement of the issues is set forthbelow.The complaint in Case 8-CA-5006 was issued on May28, 1968, pursuant to a charge filed by the Union on April24, 1968, and served on Respondent on April 26, 1968,and an amended charge filed on May 24, 1968 and servedon Respondent on the same day. The complaint in Case8-CA-5072 was filed on August 6, 1968, pursuant to acharge filed on July 3, 1968, and served upon Respondenton July 8, 1968. The two complaints were consolidated forr--'Case 8-CA-4793 (G.C. Exh.2) in which the Board adopted intotothedecision of Trial Examiner Frederick U. Reel to which no exceptions werefiled byRespondent.trial by an order dated August 6, 1968.The consolidated proceeding was tried before me onSeptember 24, 25, and 26, 1968, at Mansfield, Ohio.Briefsfiledby counsel for General Counsel and forRespondent were received on November 25, 1968. Thesehave been carefully reviewed and considered.Upon the entire record and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent,anOhio corporation,has its principalofficeand place of business at Mansfield,Ohio, fromwhich it operates a radio station which annually derivesrevenue in excess of $100,000 from product advertising,some partof which isderivedfromadvertising nationallysold products.The Companyisan employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.II.THELABOR ORGANIZATIONThe aforementioned Union is alabororganizationwithin the meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues in the case as established by the pleadings asamended are as follows:1.WhetherRespondentthroughitsPresident andGeneral Manager John M. O'Hara violated 8(a)(1) of theAct bythreatening employees with economic reprisals,including discharge, layoff,or termination of employmentbecause of their interest in and activitieson behalf of theUnion and/orbecauseofotherprotectedconcertedactivities? (Par. 6 ofComplaint in Case 8-CA-5072.)2.Whether Respondent through its said President andGeneral Manager O'Hara violated Section 8(a)(1) and (3)of the Actby failingtoproperlyreinstate six formerunfair labor practice strikers in accordancewiththe BoardOrderinaforementionedCase8-CA-4793bydiscriminatorilyimposingonsuchemployeesnewconditions of employment as follows:'(a) Altering the work schedule of said employees.(b)Scheduling their vacations at disadvantageousand unreasonable times.(c)Altering and changing those days on which theyare not required to report to work.(d)Removing the venetian blinds from the windowsatRespondent's transmitterfacilitywhere some of saidemployees are or were employed as engineers.(e)Removing from their possession,keys used togain access to Respondent's broadcasting station.(f)Requiring and insistingthat theyremove andtransfer their personal belongings from Respondent'sradio broadcasting station and transmitter.(g)Refusing them access to the broadcasting stationduring their nonwork hours.(h)Taping and otherwise recording for subsequentreview,the radio programs or broadcasts of formerstriker Roger Marvin Cade.'This issue derives from Par.10 of the Complaint in Case 8-CA-5006 RICHLAND, INC.(i)Preselectingthosemusic records and musictranscriptions to be used by former strikers employedas radio announcers.(j)Refusing to permit former striking engineers toperform their own maintenance work.(k)Discriminatorily applying some or all of theabove changed conditions solely or primarily to theaforementioned unfair labor practice strikers uponreturn to their jobs after the strike had ended.3.Whether Respondent violated Section 8(a)(1) and (4)of the Act by imposing the aforementioned new workingconditions on former strikers upon their return to theirjobsbecausetheytestifiedagainstRespondent inaforementionedCase8-CA-4793? (Par. 12 of thecomplaint in Case 5006.)4.Whether the Union in its collective bargainingnegotiations with Respondent waived the right to bargainwith Respondent with respect to the installation of laborsaving devices at its facilities (Par. 12 of Complaint in,Case 5072 and Par. 3 of Respondent's Answer thereto asamended at the trial.)5.WhetherRespondent'sadmittedunilateralinstallation of labor-saving equipment without notice totheUnionwithresultantterminationof3engineer-employees and the shifting of some of theirformer duties to other employees, is in violation ofSection8(a)(1),(3),and (5), or was motivated byeconomic necessity? (Pars.12 and 13 of Complaint inCase 5072 and Par. 3 of Respondent's Answer thereto asamended at the trial.)B. General Background FindingsRichland, Inc., better known as radio station WMAN,operates two facilities.One of theseis itsbroadcastingstudio in downtown Mansfield which is also its principaloffice and place of business. The other is its transmitterstation located some two miles away. The Company'sannouncers are stationed at the studio and its engineers,more correctly described as F.C.C. licensed first classtelephone operators, worked at the transmitter station atthe times here material. The undisputed unit here involvedconsists of all of Respondent's announcers and engineers,excluding office clerical employees, guards, supervisors (asdefined by the Act) and all other employees. On May 12,1967, the Union, after an election, was certified by theBoard as the exclusive collective-bargaining representativeof the employeesin the unit.Respondent'sannouncers and engineerswent on strikeonOctober6,1967,afternumerousunsuccessfulbargainingsessionsbetween the Union and Respondent.The strike, as heretofore shown, was found by the Boardin the prior proceeding to be an unfair labor practicestrikeandRespondentwas ordered to reinstate thestriking employees, upon application, to their former orsubstantially equivalent positions. The strike came to anend on March 15, 1968, when the involved employeesmade such applications through the Union shortly aftermy initial decision was issued in the prior case.They werereemployedbyRespondentonMarch 22, 1968.Thereafter,the complaints allege, Respondent engaged ina course of conduct and acts in violation of the Act whichare the subject of this consolidated proceeding.John M. O'Hara has been president of Respondent forthe past 13 years and its general manager for 27 years.Although he owns no stock in the Company, the recordsupports the inference thatO'Hara operates stationWMAN pretty much as he personally sees fit and with95minimum directionfrom the estate which owns all ofRespondent's stock.TheBoard'sdecisioninthepriorcaseagainstRespondent shows that O'Hara was "strongly opposed tothe advent of the Union" and was personally responsibleformost of the numerous unfair labor practices foundtherein which includes assertions by O'Hara that he wouldneversigna collective bargaining contract. At the time ofthe trial herein, no agreement had been reached on acollective-bargainingagreement.Similarly the record in the present proceeding showsthat O'Hara isthe central figure in the unlawful conductalleged in the complaints herein.C. Issue as to whether Respondent engaged in alleged8(a)(1) violationsby threatening employees witheconomicreprisals, including discharge, layoff, orterminationof employment becauseof their unionlactivities(Par 6 of Complaint in Case 8-CA-5072)Six out of the 8 former striking employees' wererecalled by Respondent pursuant to the Board order in theprior caseagainstRespondent. Three of these were radioannouncersand3wereengineers.The 3 recalledannouncerswere Martin Offmiss, Eugene N. White, andRogerMarvin Cade who had worked for Respondentprior to the strike for approximately 7, 3, and 2 years,respectively.The 3 recalled engineers were LesterW.Campbell, Joseph R. Nixon, and Clayton Hallmark, eachwith approximately 17, 7 and 1 year prior employmentwith stationWMAN, respectively.The 6 employees were recalled to work, as heretoforenoted, on March 22, 1968 after being on strike for about5months. Commencing with that date, President O'Haraspoke individually to a number of the returning strikers onsubjects related to their union activities.EngineerNixon, Respondent's former chiefengineer 4was the first of the recalled strikers O'Hara spoke to. Onthe day of his return to his job on March 22, O'Haralooked him up at the transmitter station and asked howhe"liked things."Nixon complained about his newworking hours. O'Hara's reply to this, according toNixon's credited testimony, was that he was "not going todo you fellows any favors. You didn't do me any whenyou went on strike."On March 30, O'Hara again spoke to Nixon at thetransmitterstation.On this occasion O'Hara told Nixonof his intention "to automate" WMAN in about 3 monthsin the interests of cuttingexpensesdown, but stated that ifNixon "was a good boy," he could stay on with'Trial Examiner Reel's decision in the prior case(Case 8-CA-4793) atpp. 6 and 8 (fn. 3) shows that the bargaining unit at the tine the strikecommenced on October 6, 1967, consisted of 8 employees and that all ofthese went on strike.Itappears, however,from the. present record thatthere was an additional employee in the unit, Jack Burling,who was hiredabout a month before the strike started as an unlicensed engineer and whodid not go out on strike but remained on the job and worked throughoutthe strike as a replacement engineer and is now Respondent's onlyengineer. Although the pleadings herein show that the Union on March 15,1968,made an unconditional offer to Respondent in behalf of all thestriking employees for their return to work,itappears that 2 of thestrikers,Keisling andCarr,chose not to be reinstated.Keisling worked forRespondent as an announcer while attending school at the same time. It isprobable that he chose to give up his job in order to attend school fulltime.?he record shows that Nixon ceased to have supervisory status, onAugust 15, 1968, which was prior to the start of the strike, by reason of anagreement reached at a bargaining session that day that he would be partof the bargaining unit and that he would no longer have supervisory duties. 96DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent indefinitelyAs Nixon's competency as anengineer is attested by his long employment withRespondent both as a nonsupervisory engineer and as aformer chief engineer, the Examiner infers and finds fromO'Hara's remark to Nixon about his being a "good boy"that he was making a promise of benefit on the conditionthatNixon cease his engagement in protected concertedactivity.In the same conversation, O'Hara expressedstrong resentment against a number of former strikers. Hecalled one of them a drunk, described another as one whohad formerly lived off the earnings of his wife,characterized a third as a trouble-maker, and charged stillanother former striker with being superannuated.On June 21, 1968, Nixon learned from a posted noticethatheand certain other named employees in thetransmitter station were to be laid off on June 29, 1968,because the Company on that date was placing intooperation new labor-saving remote control equipment.Later that same day O'Hara dropped in at the transmitterstation and after a few minutes of inspection, asked Nixonifhe had seen the layoff notice on the bulletin board andtold him that his main purpose in coming to the stationwas to offer him a good recommendation for another job.To Nixon's pained expressions of surprise at the layoff,O'Hara replied, "I am not going to do you fellows anyfavors."As justification for the layoffs, O'Hara madereference to the then pending law suit under the federalwage and hour law the former strikers had broughtagainst the Company while they were still on strike forbackpaydue to alleged unpaid overtime, and tocomplaints the strikers had lodged with the FederalCommunications Commission about the station's allegedexcessiveuseof commercials which had caused aninvestigation of the station by that agency. During thecourse of the conversation, O'Hara in addition to offeringNixon a good recommendation for another job alsooffered him a job with WMAN as a salesman of radioadvertising time.Nixon who has never worked as asalesmanforRespondent, asked if he took the jobwhether he "would have to get out of the Union." O'Haraindicated that he would. Nixon declined the offer. O'Haradid not discuss with Nixon the earnings he would or mightearnas anadvertisement salesman if he chose to take thatjob, but told him that if he had not been involved in "Thistrouble"which the record by inference shows to refertoNixon's participation in the strike- he could havebeen earning $30 more a week than he was then receivingOn March 31, 1968, O'Hara had a long talk at thetransmitterstationwithCampbell,WMAN's oldestengineerin ageand in years of service with Respondent.During the conversation which in large part related toO'Hara's praise of the employees he had hired during thestrike to replace the strikers, O'Hara told Campbell thatprior to the strike he had "never bothered us [employees]much," but that he was now "going to get tough with usboys." The record shows by inference that by the term"boys," O'Hara had reference to the recalled strikers.On April 7, 1968, O'Hara spoke to engineer Hallmarkat the transmitter station after a brief inspection of thesite.He told Hallmark that he was going to "automate"the station and advised him to seek employment elsewhereby placing an ad in Broadcast magazine. During theconversation,O'Hara expressed bitterness towards theformer striking employees, including Hallmark, who hadtestifiedagainsthim in the prior Board proceeding,accusing them of having lied in their testimony. He alsoexpressed resentment over the wage and hour law suitbrought by the former strikers against the Company foralleged unpaid overtimeOn June 22, 1968, O'Hara again had a conversationwithHallmark, following the posting of the automationnotice and resulting layoffs. Hallmark asked O'Hara whyhe had automated. The credited testimony of Hallmarkshows that O'Hara gave several reasons for automatingthe transmitter station. Among these was the fact that theformer strikers, consisting in part of the engineers, hadfiledunfair labor charges through the Union with theBoard against WMAN Another was that the strike hadcaused the Company the loss of some 20 accounts. Afurther reason was that the former strikers were suingRespondent under the wage and hour laws for allegedunpaidovertimeaggregating$6,000 to $7,000 Stillanother reason given by O'Hara for the automation wasthat the former strikers had filed embarassing charges ofexcessive use of commercials againstWMAN with theFederal Communications Commission.Although the posted layoff notice referred to theseparationof the affected engineer employees fromRespondent's employment as "layoffs," O'Hara the nextday made it plain to Hallmark at the transmitter site thathis separation was actually a permanent discharge when inextending his hand to Hallmark for a handshake he toldhim "you won't be seeing me again."On March 31, 1968, O'Hara told Offmiss, a recalledannouncer,thathewasgoingtoautomatethebroadcasting studios and urged him to return to the job hehad held with the local Health Department during thestrike to avoid the possibility of losing his job at thestudiowhen it would become automated. The abovefinding is established by the credited testimony of Offmiss.At that point in Offmiss' testimony, the Trial ExamineraskedOffmiss, "How would automation of the stationaffectyour job as an announcer?" Offmiss replied, "Icouldn't conceive of it in no way.", Considered in the lightofO'Hara's above-relatedmotives in automating thetransmitter station with the loss to the bargaining unit ofa number of former striking engineers by reason thereof, Ifind that O'Hara by his above-described conversation withOffmiss was seeking to intimidate Offmiss into quittinghis job withWMAN by threats of automating thebroadcasting studio in order to rid the station of Offmiss'union activities.O'Hara also had a talk sometime in April 1968 withAnnouncerWhite, one of the recalled strikers while hewas showing him the then newly installed studio facilitiesina separate room for the production of commercialannouncements for the air. White expressed the hope thathe might have the opportunity to use the new equipment.O'Hara replied to this that he would if he "behaved"himself.White inferred that this perhaps related to hisunionactivities.Iinferfrom the entire record thatO'Hara's remark to White about his "behaving" himselfwas an implied promise that he could remain in theemployment of WMAN if he refrained from further unionactivities.The record shows that Respondent ordered the laborsaving remote control or so-called automation equipmentfor the transmitter, at or about the time the strike endedon March 15, 1968, or about a week before Respondentrecalled the strikers to its employment'It should be noted that the preceding findings related to the automationof the transmitter station which is a separatefacilitylocated some twomiles away from the broadcasting studio RICHLAND,INC.97Discussion and ConclusionsThe above related remarks by Mr. O'Hara are basedupon the credited testimony of the indicated employees.This testimony is remarkablyconsistentand corroborativeand gave at the hearing and gives in the transcript everyevidence of being both sincere and truthful. With respecttotheremarksattributedtoO'Hara by Nixon,Respondent's brief states only that, "Mr. O'Hara does notdeny having conversations with Mr. Nixon but denies thegeneralimportthatMr.Nixongaveoftheseconversations."SimilarcommentsaremadebyRespondent in its brief with respect to the nature of Mr.O'Hara's denials of the remarks attributed to him byEngineers Hallmark and Campbell and Announcers Whiteand Offmiss as related above. I do not credit O'Hara'sdenials.Although some of the statements attributed to O'Hara,suchas hisdeclaration that one of the former strikers wasa drunk, are not in themselves violative of the Act, whenconsideredcollectivelytheyrevealabitterhostilitytowardsand an unwillingnessto have in Respondent'semployment the above-named employees because of theirpast and suspected futureunionactivitites.This conclusionis corroborated by other acts by Respondent shown belowwhich indicateanattitudeincompatiblewiththerequirements of the Act.Respondent contends that the statements of Mr.O'Hara to his employees that he was going to automatethe transmitter station, if credited, cannot be regarded asthreats but must be regarded as "mere statements of factsinceMr. O'Hara had on March 15, 1968 [i.e. prior to therecallof the formerstrikingengineers]reachedanagreement to purchase remote control equipment." In myopinion, the mere fact that the threats of automation werein fact carried out does not relieve them of their unlawfulnature because the records shows that the installation ofthe remote control equipment was motivated by elementsof reprisal,despiteclaimsbyRespondent that theinstallations were made solely for economic reasons.' Thisisevident from the bitter personal remarks made byO'Hara to Nixon and Hallmark about a number of theformer strikers and by such expressions, among others, byO'Hara that he was "not going to do you fellows [formerstrikers] any favors. You didn't do me any when you wenton strike."Ifind and conclude from the findings made above thatRespondent is in violation of Section 8(a)(1) of the Act byreasonof threatening its employees with economicreprisals, including discharge, layoff, or termination ofemployment because of their union activities.D. Issue as to whether Respondentis inviolation ofSection 8(a)(l) and (3) of the Act by failing toproperlyreinstate6 former strikers in accordancewith the Board's prior unfair labor practice order(Par. 10 of Complaint in Case 8-CA-5006)TheBoard in its Order of May 31, 1968, inRespondent'spriorunfairlaborcaseorderedtheCompany, as heretofore noted, to reinstate its unfair laborpractice strikers, upon application, to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, "dischargingto the extent necessary, all employees hired since that'Respondent's claim of economic necessity for the automation will bediscussed below in connection with another issue.d ate."The complaint in present Case 8-CA-5006 underparagraph 10 alleges in effect that although Respondentdid recall former strikers, Nixon, Campbell, Hallmark,Offmiss,White,andCade, it altered their workingconditions in 10 different respects and therefore did notreinstate them "to their former or substantially equivalentpositions." The complaint further alleges that some or allof these new working conditions were applied "solely orprimarily to those of its employees" who had engaged inthe aforementioned strike. These changes are admitted bytheCompany but the Respondent asserts economic orbusiness justifications for each change. I am convincedfrom his examination of the record that Respondent'smotivation in making these numerous admitted changescannot be judged on an individual basis but must bejudged collectively.Two of these changes in working conditions relate tochanges in the scheduled hours of work and days off forthe returned strikers as against the hours they worked anddays off they had prior to the strike. Prior to the strikeEngineer Nixon worked a straight 5 30 a.m. to 2:30 p.m.shiftwith Saturdays and Sundays off; after the strike hewas required to work from 4 p.m. to midnight 4 days aweek and one day from midnight to 8 a.m., with 2weekdays off instead of Saturday and Sunday. EngineerCampbell before the strike was on a regular 5 dayschedule of 4 p.m to midnight, but after the strike hisworkweek was split into 2 shifts of 2 nights a week frommidnight to 8 a.m. and 3 days at his old schedule of 4p.m. to midnight. Engineer Hallmark before the strikeworked a straight 8 a.m. to 4 p.m. shift; after the strikehe was put on three different shifts during his 5 dayworkweek, one day being from midnight to 8:00 a.m., twodays from 8 a.m. to 4 p.m., and 2 days from 4 p.m. tomidnight.Announcer Cade before the strike worked 6days a week from 6 a.m. to 12 noon with Sunday off;after the strike his shift was midnight to 6 a.m., withTuesday off instead of Sunday. Announcer White beforethe strike worked 3:30 p.m. to 8:30 p.m. Tuesday thruSaturday and 3:30 p.m. to 12 midnight on Sunday withMonday off;White couldn't recall the shifts he wasrequired to work immediately after the strike ended, butat the time of the trial herein he was working MondaythroughWednesday 6 30 p.m. to 12:10 a m., Thursdayfrom midnight to 6 a.m. Friday, and on Saturday fromnoon to 6:10 p.m., with Friday as his day off. AnnouncerOffmiss' working schedule before the strike was from 11a.m. or 12 noon to 6 p.m.; immediately after the strike hishours on some days were 6 p.m. to midnight and on otherdays, midnight to 6 a.m.The above admitted facts reflect the radical changes inhours of employment the recalled strikers were required towork as compared with their shifts prior to thenight-workThe change in hours also entailed the loss ofweek-ends as days off for a number of the employees;after the strike they were required to work full time onSaturdays and Sundays. On the other hand, replacementannouncers who were taken on during the strike andretained thereafter were required to work only 2 or 3hours on weekend days such as Saturday and Sunday.President O'Hara's response to Nixon's complaints abouthis new working hours was, as heretofore noted, that hewas "not going to do you fellows any favors. You didn'tdo me any when you went on strike."Respondent operated WMAN for many years prior tothe end of the strike on an 18-hour-per-day basis from 6a.m. to midnight. On March 22, 1968, the day the former 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers returned to their jobs,President O'Hara expandedthe operations of the station from 1$ to 24 hours a day.This enabled WMAN to keep the replacement employeesthe station had hired during the strike even after recallingthe former unfair labor practice strikers pursuant toBoard Order in the prior case. This extension of theoperating time of the station, however,isnot challengedby the pleadings as being discriminatorily motivated. Therecord shows that the change was motivated by the desireto gain additional revenue and also, by inference from theentire record by Respondent's desire to dilute the strengthof the Union by keeping on its non-union replacementemployees.Respondent'sdefense to the change of working hoursfor the recalled strikers is, according to the testimony ofitsProgram Director Robert James,that"with the 24hour operation we had to determine which of ourpersonnel would best fit it on certain shifts and it was ourdecision that certainmen would go to certain times."James offered the following explanation for giving therecalled strikers night hours in lieu of the day time hourstheyhad before the strike, "Number 1 to have somebenefit of their experience at the station to operate atthose hours without supervision.Theywere much morefamiliar with the equipment than the men who replacedthem during the strike and we felt that they could operatewithout supervision during the nights and weekends whenthere was no supervisory personnel on hand."The recordshows that the station has never used seniority as a basisfor assigningshifts.Although the stated reason for changing AnnouncerCade's shift from prime day time to the midnight shiftwas his long experience and ability to operate withoutsupervision,Respondent nevertheless placed him underindirect supervision by directing that this announcementbe taped as a check on whether he was followinginstructions. This had never been done before. (Cade hasat all times been the Union's steward.)Similarly, although the stated reason for placing theformer striking engineers on the night shift was theirability to operate without supervision,the record showsthat President O'Hara actually regarded his placementengineers as superior to his regular engineers who hadbeen on strike.(This finding is based upon the creditedand undisputed testimony of Engineer Campbell.)Another change in working conditions of the formerstrikers after the strike was in the"scheduling[of] theirvacations at disadvantageous and unreasonable times."Before the strike,the involved strikers were generallygiven the right to select their own vacation period duringthe three summer months of June,July or August on thebasis of seniority. After the strike, these employees weregenerally required to take their vacations within thebounds of about a month from approximately May 15 toJune 15,on a seniority basis.In at least one instance, aformer striker was required to take his vacation while hischildren were still in the school year.On the other handthe nonstrikers were allowed to take their vacations inJuly and August. (G.C. Exh. 6.)A fourth change alleged by the complaint is that afterthe strike the Respondent removed all venetian blindsfrom the windows of the transmitter facility. The buildinghas 8 windows.Prior to the strike,employees kept theblinds down after dark. On April 10, 1968, the Companyposted a bulletin requiring all blinds and window shades tobe kept "open or up due to police surveillance eachnight."On April 29,Respondent physically removed allsuchblindsexceptonewhich the employees - wereinstructed to keep up at all times. The record shows thatone of the recalled engineers was made uneasy by theremoval of the blinds as the transmitter station is locatedina remote area. Police surveillance of the transmitterfacilitybegan during the strike and continued after thestrike; prior to the strike there was no police surveillance.The removal of the blinds more generally affected theformer strikers as they were given night shifts.Another change encountered by the former strikersupon their recall is that they were denied admission to thestudio and transmitter facilities by key. Prior to the strikeeach employee was furnished with a door key to thefacilities.During the strike the locks on the doors to thestudio and transmitter station were changed.After thestrike, none of the non-supervisory employees were givenkeys to the changed locks, but were obliged to ring a belltogainaccesswhich they found annoying as theemployees had to wait for someone to let them in.Respondent's defense to this change is that with stationnow open 24 hours a day there was always someone at thetwo facilities to open the door for employees reporting towork and accordingly no need for keys to the facilities onthe part of nonsupervisory personnel. This change affectedformer strikers and nonstrikers alike.A sixth change in working conditions after the strike isthat employees were required to remove their personalbelongingsfrom Respondent's facilities. For many yearsprior to the strike employees were permitted to keep suchpersonal effects at the studio and transmitter as their owntools,phonograph records, portraits, typewriters, dishesandmusic referencework.The record supports theinference thatRespondent before the strike had neverobjected to the practice of some of its engineers makingrepairs on radios for friends in their spare time while onduty.On the day the strikers were recalled, Respondentposted a notice on its bulletin boards addressed to allemployees directing that, "All personal belongings (dishes,silverware, books, equipment, and other personal items)will be removed at once." This order was not in effectduring the strike.After the strike each employee wasgiven a small drawer in which to keep such small things asbooks andmagazines.Mr.O'Hara in his testimonysought to justify the new rule against the keeping ofpersonal belongings on the premises by employees on theground that the station "many years ago" lost a goodmany Company tools and also on the ground that hewanted to stop the engineers from doing private repairwork for friends at the transmitter station.Still another new working condition put into force afterthe strikewas a rule refusing employees access tobroadcasting studio during their nonworking hours. Priorto the strike employees had the right to visit the studioduring their nonworking hours as they pleased. After thestrikeMr.O'Hara issued an order prohibiting this.,Although the complaint does not allege another relatedpoststrike rule prohibiting employees during their workinghours from socializing at the studio with other persons,the record shows that such a rule was inaugurated uponthe recall of the former strikers and that the matter waslitigated by consent. There was no such rule prior to thestrike.Such socializing as the employees had done priorto the strike was primarily with other employees who wereoff duty. President O'Hara testified that he had put thesebans into effect in order to protect the station against thepossibilityof unfounded claims for overtime pay, asRespondenthad been sued by the striking employees forovertime under the Federal wage and hour law. RICHLAND, INC.The next change in working conditions alleged by thecomplaint relates toRespondent'sAnnouncerRogerMarvin Cade who has at all times been the Union'ssteward Prior to the strike, his radio programs were nevertaped as they were being broadcast After the strike, thecomplaintallegesthatCade'sradioprogramsorbroadcasts were taped for subsequent review from thetapeAs heretofore noted, Cade's work schedule after thestrikewas changed from day time hours to the midnightshiftRespondent denies any discriminatory motive inordering Cade's broadcasts taped or air checked as it iscalled in the trade President O'Hara testified that heordered Cade's programs air checked "Because we werestarting a new program at a different time segment [themidnight shift] and we wanted to find out exactly how itsounded because there is no supervisory personnel there tocheck on it." On the other hand, Respondent's ProgramDirector Robert James testified as heretofore shown, thatthe employees assigned to work the night shifts wereselected from the station's most experienced employees,suchasCade and Offmiss, in order to give theRespondent the benefit of their experience at the station"to operate at those hours [the midnight shift]withoutsupervision."(Emphasis supplied ) Prior to the strike, thestation followed the practice of never taping any of itsannouncers except on rare occasions when a controversialprogram was being broadcast and a record thereof wasnecessary for protective purposes After the strike, Cade'smidnightprograms, including themusic,news,andcommercials he broadcast, were taped for the entire 6hours he was on the air. Similar procedure was followedonOffmiss'broadcasts on the days he worked themidnightshift.The radio programs of two othernonstriking announcers were also taped, but only for 2 or3hours as against the 6-hour taping of Cade's andOffmiss' entire radio program The Union protested thetaping of announcers' air programs to the Respondent onApril 15, 1968Respondent discontinued the practice onApril 17, 1968The next poststrike working condition change allegedby the complaint relates to the initiation of an orderrequiringCade, Offmiss and White in their positions asannouncers to use preselectedmusicrecordsandtranscriptions on their radio broadcast programs Prior tothe strike these three former strikers made their ownselections of the music to be played on their broadcasts,but after the strike they were required to play in exactsequence the records preselected for them by DanielSterling in his capacity as the station's newly createdmusic director, following his previous employment as areplacementengineerandshortlythereafterasareplacementannouncerduringthecourseofthe6-month-old strike. Sterling checked the tapes of the 3former strikers to make certain that they were followinghis sequence of preselection records. The record showsthat initially the music was preselected only for employeesreturning from the strike, but that when complaintsreachedMr. O'Hara about this in a few days he directedthatallannouncersbe required to play preselectedrecordsProgram Director Robert James revealed at thehearing that initially Cade, Offmiss, and White had beensingledoutfortheorderdirectingthem to playpreselectedmusic because they had been on strike andbecause in their new poststrike night shifts they wereperforming without supervision. But other testimony byMr. James shows that those employees were put on thenight- shift precisely because they were qualified to workwithout supervision because of their long experience of99announcers at WMAN Shortly after complaint from theUnion at a bargaining session that preselection was stillbeing applied discriminately only to former strikers andnot to replacement employees, Respondent abandonedpreselection altogetherDiscussion and ConclusionsA review of the above findings reveal that some of thechanges in working condition imposed upon the recalledstrikers are petty in nature, such as the removal of thevenetian blinds, the deprival of key privileges to employeesfor entrance to the facilities, and the order requiringemployees to remove personal belongings from thepremises, but that others are quite serious In the lattercategory, I place the shifting of former strikers fromdaytime duty to midnight shifts, the divestiture ofSaturdays and Sundays from the recalled employees astheir days off, and the requirement that the employeestakedisadvantageous vacation schedules compared towhat they had prior to the strike.If the changes are considered individually, the businessreasonsofferedforsome of these have a certainplausibilityBut when the changes are viewed collectivelyand in the light of the entire record herein and in the priorunfair labor practice case, they require the conclusion thattheywere imposed by Respondent through PresidentO'Haraprimarilyasreprisals,punishmentsandharassments against the former strikers, expressive ofO'Hara's displeasure with their concerted activity for thepurpose of collective bargaining and other mutual aid orprotectionThis conclusion is attested by the findingsshown in the preceding section of this Decision. There it isshown that O'Hara rejected the complaint of strikerNixon, his former Chief Engineer, about his new midnightpoststrike assignment with the comment that he was notdoing the strikers any favors as they had not done himany by going on strike The preceding section also showsthatO'Hara in the midst of a later conversation withNixon about his plans to install labor-saving devices at thetransmitter station, engaged in a personal vilification of anumber of the recalled former strikers, some of whomlater lost their jobs when the automation was effected Instillanother conversation set forth in the precedingsection,O'Hara told recalled Engineer Campbell, thestation's most senior employee with more than 20 years ofservice, that he had been lenient with his employees priorto the strike but that he was now "going to get tough withusboys."These incidents and others related in thepreceding section make it clear that the above-describedpoststrikechanges in the working conditions weremotivated primarily by the desire for reprisals against theformer strikers.The changes in themselves also abound with internalevidence that they were discriminatorily motivated. Theyshow that simultaneously with the recall of the strikers,Respondent singled out Announcer Cade, the unionsteward, and former Chief Engineer Nixon for midnightshiftduties to replace the daytime schedules they hadbeforethecommencement of the strike, and thatRespondent at the same time also deprived them of theirSaturday and Sunday off days, which they had had priorto the strike. Another change shows that with the end ofthe strike Respondent made the returning strikers taketheir vacations at less desirable times than prior to thestrikeandthatRespondentfavoreditsretainedreplacement employees with more favorable times fortheir vacations. Other changes are so petty in character as 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDto carry the inference that they were put into effect byPresidentO'Hara out of sheer pique at the formerstrikers.One example of this is the removal of thevenetian blinds from the transmitter building in order togive the police better surveillance of the returning strikerswho worked the night shiftsAnother example isRespondent's order requiring its employees to remove allpersonal belongings from its facilities which the recordshows more adversely affected the returning strikers thanthe retained replacement employees. Still another exampleisRespondent's order to its engineers to refrain fromdoing any maintenance work at the transmitter but torefer such work to a replacement engineer, contrary to thepracticeprior to the strike when each engineer wasrequired to do his own maintenance.Moreover, the reasons given for these other changes arespecious or conflicting Thus the only reason given for theorderdirectingemployees to remove their personalbelongings from theWMAN's two facilities is that "agood number of years ago" there had been some loss ofCompany tools The reason given by President O'Hara forchanging recalledAnnouncerCade's former daytimehours to the midnight shift after the strike was that hebelieved thatCade was best qualified to handle themidnight shift "without supervision" as it was not plannedto have any supervisors on the night shift. But in othertestimony,O'Hara testified that he ordered Cade'smidnightbroadcastprogram taped for air checkingbecause he worked that shift without supervision Thefindings above reveal similar unplausible or conflictingreasons for virtually all of the changes in workingconditions put into force by Respondent after the strikeendedThese poststrike changes in working conditions arecompounded by the fact that some of them were madeapplicable solely to former strikers and that others,although ostensibly applicable to all employees, primarilyaffected the recalled strikers.Inoverallsummary of the proof adduced underparagraph 10 of the complaint in Case 8-CA-5006, I findthatGeneralCounsel had substantially sustained hisburden of proof thereunder and accordingly finds thatRespondent has failed to properly reinstate former unfairlabor practice strikers RogerMarvin Cade, Lester WCampbell,ClaytonLHallmark, JosephRNixon,Martin J. Offmiss, and Eugene N. White to their formerorsubstantiallyequivalentpositionsofemploymentpursuant to their unconditional offer to return to theirsaidformerorsubstantiallyequivalentpositionsofemployment with Respondent.Ifurther find that Respondent failed to properlyreinstate the above-mentioned employees for the reasons,asalleged in paragraph 11 of the complaint in Case8-CA-5006, that said employees have participated in aprotected strike and concerted cessation of work whichcommenced on October 6, 1967, and continued to March15, 1968Finally in conclusion, I find and conclude thatRespondent is in violation of Section 8(a)(1) and (3) of theAct by failing to properly reinstate the aforementionedunfair labor practice strikers in accordance with the Boardorder in the above-mentioned Case 8-CA-4793, bydiscriminatorily imposing on such employees upon theirreturn to Respondent's employment the new conditions ofemployment found above to which they were not subjectprior to the strikeE Issueasto whether Respondentis inviolation ofSection 8(a)(1) and (4) of the Act by imposing theaforementioned new working conditions on theformer strikers upon their recall because they testifiedagainst Respondent in the Board proceedingThe pleadings in the present Case 8-CA-5006 and therecord in the prior unfair labor practice case againstRespondentinCase8-CA-4793showthattheaforementioned six unfair labor practice strikers testifiedin the said prior case against Respondent and otherwisegave testimony under the ActThe complaint in Case 8-CA-5006 alleges' thatRespondent failed to properly reinstate these 6 formerstrikerstotheirformerorsubstantiallyequivalentpositions by changing their post-strike working conditionsfor thefurtherreason that they had testified at the hearinginpriorCase 8-CA-4793, and otherwise gave testimonyunder the Act and thereby engaged in "unfair laborpracticesaffectingcommerce within the meaning ofSections 8(a)(l) and (4) and 2(6) and (7) of the Act."Testimony in support of the abcve allegations isreflected in the credited testimony of Engineer Hallmark,one of the recalled strikers, as heretofore reported aboveunder III,C Hallmark's testimony establishes thatPresidentO'Hara in a conversation with Hallmark onApril 7, 1968, accused the former strikers of having lied intheir testimony in the prior unfair labor practice caseagainstRespondentHallmark's testimony further showsthat O'Hara on June 22, 1968, told him that the fact thatthe former strikers had filed charges against him with theBoardwas one of his reasons for "automating" thetransmitterstation.More indirectevidencethatRespondent's poststrike changes in working conditionswere motivated by O'Hara's hostility against the formerstrikers for giving testimony against him in the priorproceeding is revealed in other incidents reported aboveunder part III C. There it is shown that O'Hara engagedinpersonal vituperation against the strikers, stating thathe was not going to do the former strikers any favors.There it is also shown, to repeat only one other incident,thatO'Hara told his old-time employee, EngineerCampbell, that he was going to get tough in his treatmentof the ex-strikers as against his more lenient treatment ofthem prior to the strike.Ifindand conclude that the entire record amplysustainstheallegationsofthecomplaint inCase8-CA-5006 that Respondent failed to properly reinstatethe six former strikers here involved to their former orsubstantiallyequivalentpositionsbecausetheyhadtestifiedagainstRespondentinthepriorBoardproceeding.F Issue asto whether the Union waived the right tobargain with Respondent with respect to theinstallationof laborsavingdevices at its facilities(Par 12 of complaint in Case 5072)Inthepriorproceeding,theBoardheldthatRespondent was in violation of Section 8(a)(5) of the Actby refusing to bargain in good faith with the Unionalthough there had been some 9 bargaining sessions beforethe strike commenced on October 6, 1967, and 2 suchsessions during the course of the strike At the second ofthese sessions held on'July 25, 1967, the Union presentedtotheCompany a proposed collective-bargaining'Par 12 and related paragraphs of the complaintinCase 8-CA-5006 RICHLAND, INC.agreement. One of its clauses, Item 36, prohibited layoffsof employees "as the result of the introduction of newequipment" without prior notice to and negotiations withtheUnion with respect to such equipment changes andproposed layoffs.'At the ninth bargaining session held on October 4,1967, the Union's representative, Ray Miller, withdrewItem 36 from its collective bargaining agenda as a subjectfor negotiations "in order to possibly get a first contractsettlement."The contract negotiations nevertheless fellthrough and the involved employees, pursuant to a strikevotetakenthedaybefore,commencedtheiraforementioned strike on October 6, 1967, which did notend until March 15, 1968. At the time of the trial hereinin late September 1968, the parties were as far away aseverfrom the execution of a collective-bargainingagreement.The circumstances leading to the Union's withdrawal ofItem 36 are as follows. At the October 4 bargainingsession,UnionRepresentativeMillerwent over theUnion's proposed collective-bargaining agreement item byitemwith President O'Hara and when Miller reachedItem 36, O'Hara took the position that he would notagree to that item. Miller testified that he inquired if theCompany planned to introduce automation equipment andthat he withdrew the proposal upon absolute assurancesfrom either O'Hara or his attorney that the Company hadno plans to automate its facilities "in the forseeablefuture." O'Hara, on the other hand, testified that when hewas asked by Miller if the Company had any plans "toautomate right now," he told Miller that, "I don't knowwhether it will be 10 weeks or 10 years from now but Iwill not buy that clause." The Examiner credits Millers'testimony that he received assurance at the conferencethat the Company had no present plans to automate itsfacilitieswhich, aside from demeanor evidence, is borneout by the fact that the Company did not decide toautomate until some 5 months later when the strikeended.Moreover, as the right to install automationwithout prior negotiations with the Union would give theCompany the power to decimate the bargaining unit hereinvolved, it is inconceivable that Miller, an experiencedunion representative, would agree to withdraw Item 36without the firm belief and conviction that Respondentwas not planning to automate. At the trial Miller testified,"Had I any indication that the Company had some ideainmind on a remote control nature I would have had tohold onto this to the end as a burning issue. At this pointIhad been assured that this was not going to happen."''The text ofItem 36 readsas follows: "The Company will not layoff anyemployees as the result of the introduction of new equipment or newmethod ofoperationwithout firstnotifying and negotiating with the Unionthe conditions pertinent to such changes and to the proposedlayoffAnylapse of time between the introduction of new equipment or new method ofoperation and the proposed layoff resulting therefrom shall not be a bar tonegotiations.Neither a reduction in hours or operation nor change inprogram content shall be deemed to be'a new method of operation."''AlthoughMr. Miller's answer to a question put to him by me may givethe impression,as argued in Respondent's brief(page 17) "that the Unionwas giving up the right to negotiate any change in new equipment or newmethods," it is clear from any review of Miller's reiterated testimony (Tr302-303, 318-321)that he was simply withdrawing Item 36 from thecollectivebargaining negotiations then taking place because the subjectmatter-automation-was merely academic as Respondent was notcontemplating any automation of its facilitiesDiscussion and Conclusions101Respondent contends that the Union "waived" its rightto notice and negotiate with Respondent with respect tothe Company's installation of any labor saving devices byitswithdrawal of Item 36 as a subject matter fornegotiation at the bargaining session held on October 4,1967. The evidence as set forth in the findings above is tothe contrary. A waiver is quite a different matter than thesimplewithdrawalofaproposalofaclausefornegotiation. The Union at no time stated it was waivingitsright to such a fundamental right as the right tobargain about the introduction of devices which coulddestroy the very employment of the members of thebargaining unit. That right is so fundamental as to havecaused the Board to state that any change in anEmployer's operations which threatens "the elimination ofunit jobs, albeit for economic reasons, is a matter withinthe statutory phrase `other terms and conditions ofemployment' and is a mandatory subject of collectivebargaining within the meaning of Section 8(a)(5) of theAct."(Emphasissupplied.)Town&CountryManufacturing Co,136 NLRB 1022.In the present case there is not evena quid pro quo bythe Respondent for the claimed waiver by the Union as nocollective-bargaining agreement has ever been executed oragreed upon between the Union and the Employer hereinfrom which it could be argued a waiver might be inferred.The Employer is thus claiming a valuable right for whichithas not given any consideration. But even in caseswhere the Employer and the Union have entered into acontract, the cases uniformly hold that waivers such asthat claimed by Respondent here are not to be lightlyconstrued but on the contrary call for the most rigorous ofproof.Thus the Board inCloverleaf Division of AdamsDairy Co.,147NLRB 1410, 1413, held: "The fact thattheUnion attempted unsuccessfully to include in itscontracts a statement of its statutory right to bargainabout changes in working conditions, coupled with aprovision giving it a veto over the institution of any suchchanges, is not evidence that the Union waived itsstatutory right to advance notice and opportunity tobargain about such changes." See alsoPerkinsMachineCompany,141NLRB 98, at p. 102 and fn. 13, foradditional citations of cases in which no waiver was found.Thus in summary the Examiner finds that there was nowaiver here by the Union of the right to bargain over theintroduction of labor saving equipment both as a matterof simple fact and as a matter of law pertaining to thequality of proof required for the proof of a waiver.In connection with its "waiver" contention, Respondentadvances two collateral arguments on which briefcomment will be made. In its brief, the Companycontends that, "If the employer and the union reach animpasse in negotiations, the employer may unilaterallychange the terms and conditions of employment as theyrelate to the issue on which the impasse is reached," citingin support of this propositionDallas General Drivers, etal.v.N.L.R.B.,355 F.2d 742 (1966). The difficulty withthis argument is that Respondent itself recognizes that noimpasse was ever reached on the subject of automationbetween itself and the Union. This appears from theconcluding paragraph of Respondent's brief on the subjectunder discussion wherein Respondent states, "It is thussubmitted thatalthough an impassee did not exist on thisissue,one is not necessary when the union through theprocessofbargainingcedestomanagement theprerogative to determine the matter affecting the terms 102DECISIONSOF NATIONALLABOR RELATIONS BOARDand conditions of employment of employees as heretoforefound the union represents." (Emphasis supplied.)This iscircular reasoning as the record shows that the Union didnot in any sense waive or"cede to management" theprerogative of unilateral decision on the matter of theintroduction of labor saving equipment.The other argument advanced by Respondent is thatthe conversion of Respondent's facilities to remote control"was not one that may be considered a mandatory subjectof collective bargaining."The quotation from the Board'sdecision inTown & Country Manufacturing Co., supra,as set forth above, shows however,contrary to thiscontention,thatany change in the operation of anEmployer's business which might produce the eliminationofunit jobs"isamandatory subject of collectivebargaining within the meaning of Section 8(a)(5) of theAct." Although Respondent recognizes this is the generalrule,as established by numerous cases, including theSupreme Court'sdecision inFibreboard Paper ProductsCorporation v.N.L.R.B..379U.S 213, affirming 138NLRB 550 as enforced in 322 F.2d 411, it seeks to findshelter from the general rule under a decision rendered bytheU.S.Court of Appeals for the Eight Circuit inN L.R.B v. Adams Dairy, Inc.350 F.2d 108, cert.denied382 U.S. 101 1.There have been two decisions by the Court of Appealsfor the Eight Circuit in theAdams Dairycase. In itsoriginal decision that Court in 322 F.2d 553 held that thedecision of the dairy company on economic grounds toterminatedistributionofitsproductsthrough itsdriver-salesmen and to distribute its products throughindependent contractors was not a required subject ofcollective bargaining under the NationalLaborRelationsAct. Following the decision of the Supreme Court in theFibreboardcase,supra,theCourt of Appeals uponremand of its decision in theAdams Dairycase, in 350F.2d 108,reaffirmed its original determination in the caseon the ground that its prior decision was not in conflictwith the Supreme Court's holding in theFibreboardcasebut was distinguishable on its facts,a position which theSupreme Court in effect agreed with when it denied apetition for certiorari from the Court of Appeals'seconddecision in theAdamscase.Inasmuch as the presentmatterinvolvesthesubstitutionoflaborsavingmechanicaldevicesforpersonalservicesformerlyperformed by employees in the unit,the instant case ispatently and fundamentally different on its facts fromthose in theAdams Dairycase.In the Examiner'sopinion,the present case clearly falls within the generalruleof the Board as stated inTown & CountryManufacturing Co., supra,whichmay again be notedholds that any change in an Employer's operations whichthreatens"theeliminationofunit jobs,albeitforeconomic reasons . . . is a mandatorysubject forcollectivebargaining.."(Emphasis supplied).That Boarddecision is binding upon the Examiner,whatever remoteparallel theremay be between the facts in the presentmatter and theAdams Dairycase.Accordingly, theExaminer finds that Respondent'scontention that itsinstallation of labor replacement mechanical devices wasnot a mandatory subject for negotiation is wholly withoutmerit under the facts of the instant proceeding in the lightof well established Board law as upheld by the SupremeCourt's decision in theFibreboardcase.On the contrary,the Examiner finds and concludes that the substitution ofequipment devices for the personal services of employeesin the bargaining unit was and is a mandatory subject fornegotiations.G. Issues as to whether Respondent's admittedunilateral installationof labor-savingequipmentwithout notice to the Union with resultanttermination of 3 employees and the shiftingof theirformer dutiesto other employees,is in violation ofSection 8(a)(l),(3),and (5), or was motivated byeconomic necessityThe complaint in Case 8-CA-5072 alleges thatRespondent on or aboutJune 21,1968, installedcertainlabor substitution mechanicaldevices, affecting the termsand conditionsof employment of the members of thebargainingunithereinvolved,withoutnotice to ornegotiationswith the Unionthereon.The principalconsequencesof theinstallationwas the termination of 3of Respondent's engineers and the reassignment of someof theirformer duties to the station's radio announcerswho are also members of the unit and of the remainingduties to a supervisor.Although the facts with respect tothe installation andthe changes it brought about in the terms and conditionsof employmentarenot in dispute, the parties are indisagreement as to Respondent's motivation in installingthe laborsaving devices.General Counsel contends thatthe devices were installed forthe purposeof underminingand destroyingthe authority of the Union as the exclusivebargainingrepresentativeofthebargainingunit.Respondent contends that installationwas compelled bybusinessnecessity.Thisdefenseisnotpleaded inRespondent's answer but was litigatedby consentThefactssurroundingtheinstallationofthelabor-savingdevicesare these.On March 15, 1968,Respondent'sstrikingengineers and radio announcersthrough theUnion madean unconditionaloffer to theCompanytoreturntotheirformer or substantiallyequivalent positionsof employment with the Company.On the same datethe Respondent reachedan agreementfor thepurchasefrom Gates Radio Company of theinvolved labor savingdevices which is known as remotecontrolequipmentbutissometimeslooselyanderroneouslyreferredtoas automationequipment. TheCompanyreinstated the strikingemployees on March 22,1968.On April15Respondent'sagreementto purchasethe remote control equipment was amendedto includeaudio equipment at an additonal costof about $1,700. Thetotalcost forthe remote control equipment,exclusive oflabor,was anet of $3,118 afterdeductionof $1,039 forthe trade-in value ofold equipment. The new equipmentwas chiefly installed bythe aforementioned Jack Burlingwho had been hiredbyRespondent to work at thetransmitter about a month before the strike commencedand who was madeChief Engineer about April 15, 1968shortly afterhe attained his required engineer's licence fortheoperationofatransmitterfrom the FederalCommunications Commission.The new equipment was installedatboththetransmitter and at thebroadcaststudio.Prior to theinstallation of the remotecontrol system,the transmitterrequiredthearound-the-clockservicesoflicensedengineers(1) to takeand record various required meterreadingseveryhalf hour intoan "Official Operating Log"and (2)tomake andrecordcertain tests and inspectionsof the transmitter into an "Official Maintenance Log" inorder that the transmittermay be properlymaintained.These meter readings and transmitter tests and inspectionarerequiredunderregulationsoftheFederalCommunications Commission. RICHLAND, INC.After theinstallation of the remote control equipmentand by reason thereof, the half-hour meter readings,formerly available for reading only at the transmitter,couldbemadefromthebroadcastingstudio.Simultaneously with the installation of the remote controlequipment,the dutyof making such meter readings wastransferred from the engineers to the station'sradioannouncers.These meter readings record such informationas the time the transmitter is turned on,the time the levelof the transmitter power is changed, power failures,modulations,plate voltage,plate current,line current andfrequency deviations.Such readings and recordings mustbemade around the clock when the station operates 24hours a day as it has since the strike ended.It had also been the function of the engineers to maketape recordings of programs at the transmitter. After theinstallation of the remote control equipment,this functionwas also transferred to personnel at the studio station.With the transfer of the meter readings to the studio,the remaining maintenance duties having to do with thetestingand inspection of the transmitter and repairsthereofweretransferredfromtheCompany'snon-supervisoryengineersto its ChiefEngineer Burling,exclusively.The testing and inspection of the transmitteris required only 5 out of 7 days and apparently no morethan once or twice a day. After the installation of theremote control equipment,the transmitter station waskept locked and Burling would enter it only as needed forthe requiredtestings and inspections.The Companyadmits that it installed the remotecontrol equipment without notice thereof to the Union andwithout giving the Union the opportunity to negotiate withtheCompany on the matter prior to the installation.Although theUnion had bargaining sessions withRespondent on April 15 and 22, May 22, and June 14,1968, the Company never mentioned or discussed with theUnion its plans to install remote control equipment andthe layoffs or terminations that would result therefrom.UnionRepresentativeMiller got his first indication onJune 10,1968 that the Company was installing theequipment by way of a note from Announcer White whoupon his return from his vacation had noticed for the firsttime evidence of the installation of the equipment.BeforeMiller could arrange another meeting with theCompany todiscuss with it the equipment being installed,the Company on June 21, 1968, posted a notice to all ofits engineers,announcing the layoffs of 5 engineers as ofJune 29, 1968. The Company gave as its reason for thelayoffsthe closing of the transmitter due to"going remotecontrol and automation."Those named in the notice forlayoff were the three alleged discriminatees here involved,Clayton Hallmark, Joe Nixon and Lester W. Campbell,and two retained replacement engineers who had beenhired during the strike,Ron Gorka and Mrs.R. Burling,the wife of Jack Burling,the Chief Engineer,the latterbeing the only engineer retained by Respondent after theremote control equipment went into operation.The Union protested the remote control installation ata meeting held with the Respondent on July 2,1968, butthe Company through its attorney took the firm positionthat the work formerly done by the engineers had beeneliminatedby"semi-automation"notwithstandingargumentsby the Union that the remote controlequipment was not genuine automation but were merelydevicesfortransferringwork from the Company'sengineers to non-engineer personnel at the studio and theremaining maintenance work to a supervisor.103General Counsel contends that Respondent's poststrikeconduct establishes that theCompany'smotive ininstalling remote control and audio equipment was toundermineand destroy the Union by dissipating thebargaining unit through a wholesale termination of itsengineering segment.Respondent, on the other hand, contends that it wasforced into the installation of the remote control devicesbyeconomicnecessityand that by making suchinstallations it was following a trend in the industry. TherecordshowsthroughthetestimonyofUnionRepresentativeMiller that there has been a trend towardsthe installationof remote control devices in the industry insituations like that here involved where the transmitter isa separate facility from the broadcasting facility. Thechief advantage of a remote control system is that itresults in cost savings on engineering personnelthat wouldotherwiseberequiredtooperateatransmitter.Respondent effected a cost saving of approximately$28,000 per year in wages by the termination of its 5nonsupervisory engineers after the installation of theremote control system as against the $3,118 cost of theremote control and audio equipment plus an estimatedsum of about $4,800 paidinwagesby Respondent to itsChief Engineer Burling and assisting replacement EngineerGorka for the time devoted from their regular work ininstalling the equipment over a period of about 3 months.There are two chief disadvantages which face a radiostationwhen it substitutes a remote control system forengineers in the operation of a transmitter.One is that ifanything goes wrong with the remote control lines betweenthe station and the transmitter site, the station under therequirements of the Federal Communication Commissionmust shut down until the repairs are made or an operatorisput at the transmitter site.The otherdisadvantage isthata transmitter which has been wired for remotecontrol is generally completely unmanned for most of theoperating day and thus there is a strong likelihood thatthere will be no one at the transmitter when a breakdownof its apparatus occurs which requires immediate repair bya licensed engineer.Respondent contends that its principal reason for theinstallation of the remote control devices was the declineof net profits the Company had in 1967 as compared withitsnet profits for 1966. In 1966, the station had a netprofitof $138,348; in 1967 its net profits dropped to$101,187,which is a decline of about $37,000. Acomparison of the Company's profit and loss statementsfor the two years shows that the decline in net profits for1967 was due primarily to a drop of revenue from spotannouncements.In 1966, the gross income from spotannouncements was $280,090 whereas the gross revenuefrom that source in 1967 was $241,065.This reduction in revenue from spot announcements ofabout $39,000 in 1967 as against 1966 just about matchesthe reduction in Respondent's net income for 1967 asagainst 1966. In the absence of any other valid or crediblereason of record for the decline of net income for 1967 ascompared to 1966, I infer and find that the strike whichstarted at Respondent's facilities on October 6, 1967, andcontinued throughout the balance of 1967 caused thedecline of about $39,000 from spot announcements in1967 and that this in turn caused the matching decline ofabout the same amount in net income for 1967, but stillgave the Company a net income of $101,187 for 1967which is a remarkable net income for a gross income ofonly $401,252 for that year.to 104DECISIONS OF NATIONAL LABORRELATIONS BOARDThe Company contends that the second reason for theinstallation of the remote control and audio equipment isthe growing competition it is receiving from 3 of itscompetitorswhich operate with fewer personnel andcheaper advertising rates and combine, unlike Respondent,their transmitter and studio in one building There is noshowingofrecord,however,thatthecompetitionRespondent was receiving in the two years in which thestrike took place (the strike having occurred in the latterpart of 1967 and first 3 months of 1968) was any keenerthan it had been in prior years The record, on thecontrary,shows that once the strike was over theCompany began to spring back to its prestrike level ofgross income At the time of the trial herein in Septemberof 1968, Respondent's profit and loss statements wereavailable only for the first 8 months of 1968. The grossincome for those 8 months was $272,927, this figure ifextended over the remaining 4 months of 1968 at the sameaveragemonthly gross income would give Respondent agross income of $409,387 for 1968, without taking intoconsideration the probability of increased volume ofmonthly sales the station might receive during the fall andChristmas season.While this figure is some $24,000 shortof Respondent's gross income in 1966, it is better than its1967 gross income but still reflects the adverse impact ofthe strike as the strike did not end until the latter part ofMarch 1968Respondent in about the year 1956 had givenconsiderationtotheinstallationofremotecontrolequipment when it found it necessary to relocate itstransmitter site and again in 1960 when the station wasgranted the right to increase its operation power from 250to 1000 watts, but decided against conversion to remotecontrol on those two occasions This appears from thetestimony of Respondent's former Chief Engineer WilliamMorrison, but no testimony was offered by Respondent astowhy it had decided against conversion to remotecontrol in 1956 and again in 1960Discussion and ConclusionsThe record as a whole compels the conclusion thatRespondent installed its new labor-saving remote controland audio system for the principal purpose of furnishing itwith a pretext for firing its entire staff of prestrikelicensedengineers10consisting of Campbell, Nixon, andHallmark because of their Union sympathies and 5 monthstrikeagainst the Company, in order to dissipate andundermine the authority of the Union, as alleged inparagraph 14 of the complaint in Case 8-CA-5072 andrelated paragraphsThe record is replete with evidence of Respondent'shostilitytotheUnion and efforts to eradicate theorganizationof its employees by the Union TheCompany's union animus was initially documented in thedecision of Trial Examiner Reel in the prior unfair laborpractice case against the Respondent in Case 8-CA-4793That decision became final upon Respondent's failure tofileexceptions tomy findings therein of numerousviolations of the Act, including the finding that the strikeby Respondent's employees which began on October 6,1967, was an unfair labor practice strikeThe record in the present proceeding of Respondent'ssubsequent conduct shows that Respondent's union animus"Although Burling was hired as an engineer about a month prior to thestarting of the strike and worked throughout the strike he did not obtainhis engineer or operator's license until after the strike endedhas not abated but has rather increased in tempo andseriousness It is shown above (section 11I,C) that afterthe end of the strike and upon the return of the strikingemployees to Respondent's employment that the Companythrough its PresidentO'Hara engaged in numerousviolations of Section 8(a)(I) of the Act by threatening thereturning employees with economic reprisals, includingdischarge, layoff, or termination of employment becauseof their union activities.It is also shown above (section III,D) that Respondentengaged in violations of Section 8(a)(1) and (3) by failingto properly reinstate the returning strikers to their formeror equivalent positions by imposing upon them suchserious changes in working conditions as requiring them totake night shifts in place of the day shifts they had beforethe strike and by assigning to them week-days as theirdays off instead of the week-ends they had enjoyed priortothestrikeOther changes in working conditionsimposed upon the returning strikers were less serious innature but reveal elements of reprisal and harassmentIncludingamong these petty changes in workingconditions was the new rule that no longer permitted theemployees to keep personal belongings at the premises ofthe station as they had done for years prior to the strikeand the new practice of depriving employees of keys to thefacilitieswhich now makes it necessary for them whenreporting to work to wait outside until they are admittedto the premises from the insideItisalso further shown above (section 111,E) thatRespondent engaged in conduct in violation of Section8(a)(1) and (4) by imposing the heretofore described newworking conditions on the returning strikers as reprisalsfor having testified against Respondent in the Board'sprior unfair labor practice case against the Company.ThustherecordcompelstheconclusionthatRespondent is intent on ridding itself of the Union by allpossible means and that it hit upon the idea of installingremote control as a way of eliminating half of the jobs inthe bargaining unit and thereby destroying the Union orleaving it largely impotentThe unsubstantial nature of Respondent's economicjustification for its decision to install remote control lendsfurther support to the conclusion that Respondent's realmotive for the installation was to undermine the authorityof the Union Respondent contends that the force of newcompetition caused a slump in its net profit in 1967 ascompared with 1966 and that it installed the labor-savingdevices of remote control in an attempt to recoup itsformer profit levelWhile it is true that Respondent's netprofit in 1967 was $101,187 as compared with $138,348 in1966, the record compels the conclusion that this was dueentirely to the temporary effect of the strike on grossrevenue rather than to a permanent loss of advertisingrevenue to competitiors, as there is no credible showing"thatRespondent's competitors increased in numbers orvigor of competition during the 5-month period in whichRespondent's announcers and engineers were on strikeThat it was the temporary effect of the strike on salesrather than increasing competition that caused the declineinRespondent's net profits for 1967 is borne out by thefact that Respondent's gross income for the first 8 months"1 give little weight to the testimony offered by Respondent in thisconnection as the sole testimony relating thereto came fromBurling,Respondent's chief engineer who was not shown to have any competenceon the subject,and notfrom Respondent's advertising and sales managers(Resp Exh 3 shows such categories of managers) who would have beencompetent to testify on the matter RICHLAND, INC.105of 1968, reflecting in large part post-strike revenue, showsa strong upswing notwithstanding that the latter reflectsthe drag of the strike on Respondent's business for thefirst 2 1/2 months of 1968 when the strike was still in fullprogress. It should be noted that although Respondentsuffereda decline in profit for 1967, it neverthelessenjoyed a net profit of $101,000 in that year on gross salesof slightly over $400,000 which in itself is an exceptionalgood record and one that did not call for drastic reductionin expenditures.The best economic justification offered by Respondentfor the installation of remote control is that it gives theCompany a labor-saving of about $28,000 per year asagainst along time capital expenditure of only about$8,000 for the installation of the new equipment. 1,however, do not credit this labor-saving asthe primarymotivation for the installation of the labor-saving devicesinasmuch as Respondent in prior years after carefulconsideration of the pros and cons of remote controldecided it was not in its best interest to install suchequipment notwithstanding the labor savings it wouldbring. I infer and conclude that Respondent rejectedremote control in 1956 or 1957 and again in 1960 becausethereareinherentadvantages in a labor mannedtransmitter over remote control that outweigh the $28,000in labor costs a remote control system would save. In myopinion,Respondent's decision in 1968 to install remotecontrolwas made not for the resulting savings in laborcosts but for the purpose of undermining the authority oftheUnion by substantially reducing the number ofemployees in the bargaining unit through discharge.It is significant that Respondent placed its order for theremote control equipment virtually simultaneously withthe end of the 5 month unfair labor practice strike whenthe striking employees made an unconditional offer toreturn to their former positions and the Company therebybecame obligated under well established law to reinstatethe strikers or accept financial consequences for failure todo so. It is also significant that the decision to installremote control,made in secret, was contrary to theassurancesgiven the Union by the Company 5 monthsprior thereto in a bargaining session that it had no plansto go remote contol in the foreseeable future.Ifind that Respondent is in violation of Section 8(a)(I)and (5) of the Act by its refusal to bargain with the Unionwith respect to its unilateral installation of new equipmentaffecting the terms and conditions of employment of theemployees in the bargaining unit which had the effect ofeliminatingbargainingunitwork, transferringworkpreviously performed by Respondent's engineer-employeesto its announcer-employees, terminating the employmentof all of its engineer-employees, other than its supervisor,JackBurling,andtransferringallengineering,maintenance and repair duties to Supervisor JackBurling.Ifurther find and conclude that Respondent installedthenew equipment here involved for the purpose offurnishing itwithapretextfor the termination ofengineersLesterW.Campbell, JosephNixon,andClayton L. Hallmark because of their participation in the5month strikeagainst theCompany and that Respondentby reason of the discriminatory layoffs, discharge, orotherwise termination of the said employeesis inviolationof Section 8(a)(1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forthin sectionIII, above,occurring in connectionwith the operation ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIthaving been found that the Respondent engaged incertainunfair labor practices in violation of Section8(a)(1),(3),(4),and (5) of the Act, it will berecommended that Respondent cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Ithaving been found that Respondent has refused tobargain collectively in good faith with the Union as theexclusiverepresentativeoftheemployeesintheappropriate unit described herein, it will be recommendedthatRespondent, upon request, bargain collectively withthe Union as the exclusive representative of the employeesin the appropriate on all matters pertaining to rates ofpay, wages, hours of employment, or other conditions ofemployment,includingtheretroactiveaffectsofRespondent's installation of the new remote control andaudio equipment at its facilities on its employees, and, ifan understanding is reached, embody such understandingin a signed agreement, but this recommended order is notintendedtomakethereinstatementofthreeengineer-employees terminated by Respondent a matterforbargaining as their reinstatement will be expresslyordered below.Ithaving been found that Respondent discriminatelydischarged LesterW. Campbell, Joseph R. Nixon, andClayton L. Hallmark in violation of Section 8(a)(1) and(3) of the Act, it will be recommended that Respondentoffer to all of said discriminatees immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or otherrightsand privileges and to make whole all of saiddiscriminatees for any loss of earnings they may havesuffered by reason of the discrimination against them, bypayment to each of a sum of money equal to the amounteachwouldhaveearnedfrom the date of thediscrimination against him until such discrimination hasbeen fully eradicated, less the net earnings of each duringthe discriminatory period. Backpay with interest at therate of 6 percent per annum, shall be computed in themanner set forth in FW Woolworth Company,90NLRB 289, 291-294, andIsisPlumbing & Heating Co.,138 NLRB 176.Although the order requiring Respondent to reinstatethethreeabove-named employeesmay compel theRespondent to restore its transmitter to manned operationand thereby deprive the Company of the labor costsavingsofremotecontrol,thisisaconsequenceRespondent brought on itself by unilaterallyinstallingremote control for the purpose of giving the Company apretext for the discharge of the three employees becauseof their Union interests and activities as reflected in theirengagement in the 5 month old strike. But in reality theorder will not seriously affect Respondent as it does notrequire the reinstatement of the entire complement of thefive engineers who were layed off or discharged, but onlythethreeemployeesnamed in the complaint asdiscriminatees.One of these three employees, Lest W.Campbell, has attained or will shortly attain the normal 106DECISIONSOF NATIONALLABOR RELATIONS BOARDretirement age of 65. While the order under discussion willrequireRespondent to reinstateCampbelland make himwhole for any loss of earnings, his retirement afterreinstatement could be made a legitimate matter fornegotiations at the next bargaining session held by theUnion and the Company Furthermore the reinstatementof the three indicated employees, including Campbell,would not necessarily require Respondent to shut down itscost saving remote control and audio system altogether asthe transmitter could be operated partially under remotecontrol and partially under a manned operation As therecord shows that a manned operation of the transmitterhas greater protection against breakdowns than remotecontrol,Respondentmay choose to operate thetransmitter with manned personnel during the day timewhen revenue from advertisements should be maximumand to go on remote control for the midnight shift. In anyevent the long-term capital investment of approximately$3,100 for the remote control and audio equipment andthe somewhat larger amount for the labor costs in theinstallationrepresentarathersmall investment forRespondent in view of the fact that it normally has anannual net incomeof approximately $140,000.As it has been found that Respondent did not properlyreinstate former striker-announcers Roger Marvin Cade,MartinJ.OffmissandEugeneNWhiteandaforementioned former striker-engineers Campbell, Nixon,andHallmark upon their reinstatement on March 22,1968 in that Respondent changed their working conditionsfrom what they had been before the strike, it will beordered that Respondent properly reinstate Cade, OffmissandWhite to the same terms and conditions ofemployment they enjoyed prior to the commencement ofthe strike on October 6, 1968 before the strike and it willbefurtherordered that upon the reinstatement ofCampbell, Nixon and Hallmark from their discriminatorylayoffs or discharge of June 29, 1968, that Respondentreinstatethem to same terms and conditions ofemployment they had prior to the commencement of thesaid strike, subject however, to any changes in terms andconditions of working conditions as may be worked out injointbargaining sessions between the Union and theCompany.Because of the character and scopeof theunfair laborpractices herein found, it will be recommended that, inorder to effectuate the policies of the Act, Respondentcease and desist from in any other manner interferingwith, restraining,and coercing employees in the exerciseof their rightsguaranteedby Section 7 of the ActUpon the basis of the foregoing findings of fact andupon the entire record in the case, the undersigned makesthe followingCONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization,allwithin the meaning ofthe Act.2TheUnion has been at all times herein material,beginning on the date of its certification on May 12, 1967,the exclusive collective bargaining representative of thefollowingemployees of Respondent in the followingappropriate unit.All announcers and engineers, excluding office clericalemployees, guards and supervisors as defined in the Actand all other employees.3.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act4After rehiring the unfair labor practice strikersnamed in paragraph 7 of the complaint in Case8-CA-5006 pursuant to the order of the Board in a priorproceeding, theRespondent by refusing to properlyreinstate the said former strikers to their former orsubstantiallyequivalentpositionsof employment, hasdiscriminated in regard to their hire and tenure ofemployment, thereby discouragingmembership in theaforesaid labor organization,and has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.5.Similarly after rehiring the above-mentioned unfairlabor practice strikers pursuant to the order of the Boardin the prior proceeding, the Respondent by refusing toproperly reinstate the said former strikers to their formeror substantially equivalent positions of employ becausetheyhad testifiedagainstRespondent in the priorproceeding, has discriminated in regard to their hire andtenure of employment, thereby discouraging membershipin the aforesaid labor organization, and has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) and(4) of the Act6.By discriminatorily layingoffordischargingemployees LesterW. Campbell, Joseph R Nixon, andClayton L. Hallmark, thereby discouraging membership inthe Union,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1), (3) and (4) of the Act7.By failing and refusing to bargain in good faith withthe Union as the exclusive bargaining representative of theemployees in the above-described appropriate unit, and bythe acts described in the complaint in Case 8-CA-5072underParagraphs11,12,and13,andvarioussub-paragraphs thereof, for the reasons set forth inparagraph 14 thereof, and by each of said acts, theRespondent has engaged,inand is engaging,inunfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.8.Respondent is in violation of the Act by reason oftheconductallegedinallotherparagraphsandsubparagraphs of the complaint in Cases 8-CA-5006 and8-CA-5072, as more specifically set forth in the findings offact above.9The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act[Recommended Order omitted from publication.]